Missouri Court of Appeals
                          Southern District



JANUARY 7, 2016
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33836

     Re:   JEROME POOLE,
           Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent.

2.   Case No. SD34013

     Re:   IN THE INTEREST OF:
           S.D.B.,
           A CHILD UNDER SEVENTEEN
           YEARS OF AGE.
           R.D.B.,
           Appellant,
           vs.
           GREENE COUNTY JUVENILE OFFICE,
           Respondent.